IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 00-21035
                        Conference Calendar


ROQUE T. ARANDA,

                                         Plaintiff-Appellant,

versus

MIKE WILSON; MR. BENGE, Food Service Management; PRISCILLA
DALY,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-2236
                       --------------------
                          April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Roque T. Aranda, Texas prisoner # 805045, appeals the

dismissal of his 42 U.S.C. § 1983 complaint in which he alleged

that, since 1998, he has been served canned chicken rather than

“real” baked chicken.   This court may affirm on any grounds

supported by the record.   Brown v. United States, 227 F.3d 295,

297-98 (5th Cir. 2000), cert. denied, 121 S. Ct. 1098 (2001).

“The Eighth Amendment requires that inmates be provided

well-balanced meals, containing sufficient nutritional value to

preserve health.”   Berry v. Brady, 192 F.3d 504, 507 (5th Cir.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No.   00-21035
                                  -2-

1999)(internal quotation and citations omitted).   Because Aranda

has failed to allege the deprivation of a constitutional right,

the dismissal of his 42 U.S.C. § 1983 complaint is AFFIRMED.     See

West v. Atkins, 487 U.S. 42, 48 (1988).

     The three-strikes provision of 28 U.S.C. § 1915(g)

“prohibits a prisoner from proceeding IFP if he has had three

actions or appeals dismissed for frivolousness, maliciousness, or

failure to state a claim.”    Carson v. Johnson, 112 F.3d 818, 819

(5th Cir. 1997)(citing Adepegba v. Hammons, 103 F.3d 383, 385

(5th Cir. 1996)).   Aranda has previously had at least five

strikes against him.    Aranda v. Key, No. 00-10849 (5th Cir. Feb.

14, 2001)(imposing 28 U.S.C. § 1915(g) bar); Aranda v. Shaw, No.

00-10844 (5th Cir. Feb. 14, 2001)(imposing 28 U.S.C. § 1915(g)

bar); Aranda v. Millsaps, No. 99-11394 (5th Cir. Aug. 29, 2000).

Aranda filed this appeal before the § 1915(g) bar was imposed.

He is reminded that he may no longer proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.    See 28 U.S.C. § 1915(g).

     AFFIRMED.